Exhibit 10.1

SEVENTH AMENDMENT

TO FINANCING AGREEMENT

SEVENTH AMENDMENT, dated as of April 20, 2017 (this “Amendment”), to the
Financing Agreement, dated as of July 31, 2014, as amended, restated,
supplemented or otherwise modified from time to time (as so amended, the
“Financing Agreement”), by and among Aurora Diagnostics Holdings, LLC, a
Delaware limited liability company (the “Parent”), Aurora Diagnostics, LLC, a
Delaware limited liability company (the “Borrower”), each subsidiary of the
Parent listed as a “Guarantor” on the signature pages thereto (together with the
Parent and each other Person that executes a joinder agreement and becomes a
“Guarantor” thereunder or otherwise guaranties all or any part of the
Obligations (as thereinafter defined), each a “Guarantor” and collectively, the
“Guarantors”), the lenders from time to time party thereto (each a “Lender” and
collectively, the “Lenders”), Cerberus Business Finance, LLC, a Delaware limited
liability company (“Cerberus”), as collateral agent for the Lenders (in such
capacity, together with its successors and assigns in such capacity,
the “Collateral Agent”), and Cerberus, as administrative agent for the Lenders
(in such capacity, together with its successors and assigns in such capacity,
the “Administrative Agent” and together with the Collateral Agent, each an
“Agent” and collectively, the “Agents”).

WHEREAS, the Borrower, the Guarantors, the Agents and the Lenders wish to amend
certain terms and provisions of the Financing Agreement as hereafter set forth.

NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the parties hereto hereby agree as follows:

1. Definitions. All terms used herein that are defined in the Financing
Agreement and not otherwise defined herein shall have the meanings assigned to
them in the Financing Agreement.

2. Amendments.

(a) New Definitions. Section 1.01 of the Financing Agreement is hereby amended
by adding the following definitions, in appropriate alphabetical order:

““Seventh Amendment” means the Seventh Amendment to Financing Agreement, dated
as of April 20, 2017, among the Borrower, the Guarantors, the Agents and the
Lenders.”

““Seventh Amendment Effective Date” has the meaning specified therefor in
Section 4 of the Seventh Amendment.”

(b) Existing Definitions.

(i) The definition of “Final Maturity Date” in Section 1.01 of the Financing
Agreement is hereby amended and restated in its entirety to read as follows:

““Final Maturity Date” means the earliest of (i) July 31, 2019, (ii) October 14,
2017 in the event that the maturity date of the Senior Unsecured Notes (or any
Permitted



--------------------------------------------------------------------------------

Refinancing Indebtedness in respect thereof) other than an aggregate principal
amount of Senior Unsecured Notes not in excess of $2,600,000 has not been
extended to October 31, 2019 or a later date on or before October 14, 2017, and
(iii) the date that the Loans shall become due and payable in full hereunder,
whether by acceleration or otherwise.”

3. Representations and Warranties. Each Loan Party hereby represents and
warrants to the Agents and the Lenders as follows:

(a) Organization, Good Standing, Etc. Each Loan Party (i) is a corporation,
trust, limited liability company or limited partnership duly organized, validly
existing and in good standing, if applicable, under the laws of the state or
jurisdiction of its organization, (ii) has all requisite power and authority to
conduct its business as now conducted and as presently contemplated, and to
execute and deliver this Amendment, and to consummate the transactions
contemplated hereby and by the Financing Agreement, as amended hereby, and
(iii) is duly qualified to do business and is in good standing, if applicable,
in each jurisdiction in which the character of the properties owned or leased by
it or in which the transaction of its business makes such qualification
necessary, except (solely for the purposes of this subclause (iii)) where the
failure to be so qualified and in good standing, if applicable, could reasonably
be expected to have a Material Adverse Effect.

(b) Authorization, Etc. The execution, delivery and performance by each Loan
Party of this Amendment and the Financing Agreement, as amended hereby, (i) have
been duly authorized by all necessary action, (ii) do not and will not
contravene (A) any of its Governing Documents, (B) any applicable material
Requirement of Law or (C) any Material Contract binding on or otherwise
affecting it or any of its properties, (iii) do not and will not result in or
require the creation of any Lien (other than pursuant to any Loan Document) upon
or with respect to any of its properties, and (iv) do not and will not result in
any default, noncompliance, suspension, revocation, impairment, forfeiture or
nonrenewal of any permit, license, authorization or approval applicable to its
operations or any of its properties, except, in the case of clause (iv), to the
extent where such contravention, default, noncompliance, suspension, revocation,
impairment, forfeiture or nonrenewal could not reasonably be expected to have a
Material Adverse Effect.

(c) Governmental Approvals. No authorization or approval or other action by, and
no notice to or filing with, any Governmental Authority is required in
connection with the due execution, delivery and performance by any Loan Party of
this Amendment and the Financing Agreement, as amended hereby, other than
filings and recordings with respect to Collateral to be made, or otherwise
delivered to the Collateral Agent for filing or recordation.

(d) Enforceability of Amendment. This Amendment is, and each other Loan Document
to which any Loan Party is or will be a party, when delivered hereunder, will
be, a legal, valid and binding obligation of such Person, enforceable against
such Person in accordance with its terms, except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting the enforcement of creditors’ rights generally and
by general principles of equity and subject to applicable laws restricting the
enforceability against a Governmental Authority of the assignment of Accounts
arising under Medicare and Medicaid.

 

2



--------------------------------------------------------------------------------

(e) The representations and warranties contained in Article VI of the Financing
Agreement and in each other Loan Document shall be true and correct in all
material respects (except that such materiality qualifier shall not be applied
to any representations or warranties that already are qualified or modified as
to “materiality” or “Material Adverse Effect” in the text thereof, which
representations and warranties shall be true and correct in all respects subject
to such qualification) on and as of the Seventh Amendment Effective Date as
though made on and as of such date (unless such representations or warranties
are stated to relate to an earlier date, in which case such representations and
warranties shall be true and correct in all material respects (except that such
materiality qualifier shall not be applied to any representations or warranties
that already are qualified or modified as to “materiality” or “Material Adverse
Effect” in the text thereof, which representations and warranties shall be true
and correct in all respects subject to such qualification) on and as of such
earlier date).

(f) No Default or Event of Default shall have occurred and be continuing on the
Seventh Amendment Effective Date or would result from this Amendment becoming
effective in accordance with its terms.

4. Conditions to Effectiveness. This Amendment shall become effective only upon
satisfaction in full (or waiver by the Agents), in a manner satisfactory to the
Agents, of the following conditions precedent (the first date upon which all
such conditions shall have been satisfied being herein called the “Seventh
Amendment Effective Date”):

(a) The Agents shall have received this Amendment, duly executed by the Loan
Parties, each Agent and the Lenders.

(b) The Borrowers shall have paid on, or contemporaneous with the effectiveness
of, or before the Seventh Amendment Effective Date all fees, costs, expenses and
taxes then payable pursuant to Section 2.06 of the Financing Agreement and
Section 12.04 of the Financing Agreement, which have been invoiced prior to the
Seventh Amendment Effective Date.

(c) No event or development shall have occurred since December 31, 2016 which
could reasonably be expected to have a Material Adverse Effect.

(d) There shall not exist any action, suit, investigation, litigation or
proceeding or other legal or regulatory developments, pending or threatened in
writing in any court or before any arbitrator or Governmental Authority that,
singly or in the aggregate, materially impairs any of the transactions
contemplated by the Loan Documents, or that could reasonably be expected to have
a Material Adverse Effect.

5. Continued Effectiveness of the Financing Agreement and Other Loan Documents.
Each Loan Party hereby (i) acknowledges and consents to this Amendment,
(ii) confirms and agrees that the Financing Agreement and each other Loan
Document to which it is a party is, and shall continue to be, in full force and
effect and is hereby ratified and confirmed in all respects except that on and
after the Seventh Amendment Effective Date all references in any such Loan
Document to “the Financing Agreement”, the “Agreement”, “thereto”, “thereof”,
“thereunder” or words of like import referring to the Financing Agreement

 

3



--------------------------------------------------------------------------------

shall mean the Financing Agreement as amended by this Amendment, and
(iii) confirms and agrees that to the extent that any such Loan Document
purports to assign or pledge to the Collateral Agent for the benefit of the
Agents and the Lenders, or to grant to the Collateral Agent for the benefit of
the Agents and the Lenders a security interest in or Lien on, any Collateral as
security for the Obligations of the Loan Parties from time to time existing in
respect of the Financing Agreement (as amended hereby) and the other Loan
Documents, such pledge, assignment and/or grant of the security interest or Lien
is hereby ratified and confirmed in all respects. This Agreement does not and
shall not affect any of the obligations of the Loan Parties, other than as
expressly provided herein, including, without limitation, the Loan Parties’
obligations to repay the Loans in accordance with the terms of Financing
Agreement, or the obligations of the Loan Parties under any Loan Document to
which they are a party, all of which obligations shall remain in full force and
effect. Except as expressly provided herein, the execution, delivery and
effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of the Agents or any Lender under the Financing Agreement or any
other Loan Document, nor constitute a waiver of any provision of the Financing
Agreement or any other Loan Document.

6. Consent.

(a) Pursuant to the request by the Loan Parties, but subject to satisfaction of
the conditions set forth in Section 4 hereof, and in reliance upon (A) the
representations and warranties of Loan Parties set forth herein and in the
Financing Agreement and (B) the agreements of the Loan Parties set forth herein,
the Agents and the Lenders hereby consent to the Borrower redeeming or
repurchasing or paying at maturity up to $2,600,000 of the Senior Unsecured
Notes at any time and from time to time within eight (8) months of the
consummation of the notes exchange offer contemplated by the term sheet
furnished by the Loan Parties to the Agents and the Lenders prior to the date
hereof (the “Term Sheet”) to the extent that, and only to the extent that, such
Senior Unsecured Notes remain outstanding following the consummation of such
notes exchange offer (the “Repurchase Transaction”) so long as (i) such
Repurchase Transaction does not exceed $2,600,000 in the aggregate and (ii) such
Repurchase Transaction is consummated at any time and from time to time within
eight (8) months of the consummation of the notes exchange offer contemplated by
the Term Sheet.

(b) The consent in this Section 6 shall be effective only in this specific
instance and for the specific purpose set forth herein and does not allow for
any other or further departure from the terms and conditions of the Financing
Agreement or any other Loan Document, which terms and conditions shall continue
in full force and effect.

7. Release. The Agents and the Lenders wish (and each Loan Party agrees) to
eliminate any possibility that any past conditions, acts, omissions, events or
circumstances would impair or otherwise adversely affect any of the Agents’ and
the Lenders’ rights, interests, security and/or remedies under the Financing
Agreement and the other Loan Documents. Accordingly, for and in consideration of
the agreements contained in this Amendment and other good and valuable
consideration, each Loan Party (for itself and its Affiliates and the
successors, assigns, heirs and representatives of each of the foregoing)
(collectively, the “Releasors”) does hereby fully, finally, unconditionally and
irrevocably release and forever discharge each Agent, each Lender and each of
their respective Affiliates, officers, directors, employees, attorneys,

 

4



--------------------------------------------------------------------------------

consultants and agents (collectively, the “Released Parties”) from any and all
debts, claims, obligations, damages, costs, attorneys’ fees, suits, demands,
liabilities, actions, proceedings and causes of action, in each case, whether
known or unknown, contingent or fixed, direct or indirect, and of whatever
nature or description, and whether in law or in equity, under contract, tort,
statute or otherwise, which any Releasor has heretofore had or now or hereafter
can, shall or may have against any Released Party by reason of any act, omission
or thing whatsoever done or omitted to be done prior to the Seventh Amendment
Effective Date arising out of, connected with or related in any way to this
Amendment, the Financing Agreement or any other Loan Document, or any act, event
or transaction related or attendant thereto, or the agreements of any Agent or
any Lender contained therein, or the possession, use, operation or control of
any of the assets of each Loan Party, or the making of any Loans or other
advances, or the management of such Loans or advances or the Collateral prior to
the Seventh Amendment Effective Date.

8. Miscellaneous.

(a) This Amendment may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which shall be deemed
to be an original but all of which taken together shall constitute one and the
same agreement. Delivery of an executed counterpart of this Amendment by
facsimile or electronic mail shall be equally effective as delivery of an
original executed counterpart of this Amendment.

(b) Section and paragraph headings herein are included for convenience of
reference only and shall not constitute a part of this Amendment for any other
purpose.

(c) This Amendment shall be governed by, and construed in accordance with, the
laws of the State of New York.

(d) Each Loan Party hereby acknowledges and agrees that this Amendment
constitutes a “Loan Document” under the Financing Agreement. Accordingly, it
shall be an Event of Default under the Financing Agreement (i) if any
representation or warranty made by a Loan Party under or in connection with this
Amendment shall have been untrue, false or misleading in any material respect
when made, or (ii) any Loan Party shall fail to perform or observe any term,
covenant or agreement contained in this Amendment.

(e) Any provision of this Amendment that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining portions
hereof or affecting the validity or enforceability of such provision in any
other jurisdiction.

(f) Subject to the provisions of Section 12.04 of the Financing Agreement, the
Borrower will pay on demand all reasonable and documented out-of-pocket fees,
costs and expenses of the Agents and the Lenders in connection with the
preparation, execution and delivery of this Amendment or otherwise payable under
the Financing Agreement, including, without limitation, reasonable fees,
disbursements and other charges of counsel to the Agents and the Lenders.

[remainder of page intentionally left blank]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered as of the date set forth on the first page hereof.

 

BORROWER: AURORA DIAGNOSTICS, LLC By:  

/s/ Michael Grattendick

  Name:   Michael Grattendick   Title:   Vice President and Controller
GUARANTORS: AURORA DIAGNOSTICS HOLDINGS, LLC AURORA DIAGNOSTICS FINANCING, INC.
AURORA GEORGIA, LLC AURORA GREENSBORO LLC AURORA LMC, LLC AURORA MASSACHUSETTS,
LLC AURORA MICHIGAN, LLC AURORA NEW HAMPSHIRE, LLC BIOPSY DIAGNOSTICS, LLC
CUNNINGHAM PATHOLOGY, L.L.C. C R COLLECTIONS, LLC DERMPATH NEW ENGLAND, LLC
GREENSBORO PATHOLOGY, LLC HARDMAN PATHOLOGY ADX, LLC LABORATORY OF
DERMATOPATHOLOGY ADX, LLC PATHOLOGY SOLUTIONS, LLC SEACOAST PATHOLOGY, INC.
TEXAS PATHOLOGY, LLC TWIN CITIES DERMATOPATHOLOGY, LLC By:  

/s/ Michael Grattendick

  Name:   Michael Grattendick   Title:   Vice President and Controller

 

Seventh Amendment to Financing

Agreement



--------------------------------------------------------------------------------

BERNHARDT LABORATORIES, INC. CONSULTANTS IN LABORATORY MEDICINE OF GREATER
TOLEDO, INC. MARK & KAMBOUR HOLDINGS, INC. MARK & KAMBOUR, LLC RICHARD BERNERT,
LLC WEST GEORGIA PATHOLOGY, LLC PATHOLOGY ASSOCIATES OF SEBRING, LLC By:  

/s/ Michael Grattendick

  Name:   Michael Grattendick   Title:   Vice President and Treasurer THE LMC
REVOCABLE TRUST, B.T. THE WPC REVOCABLE TRUST, B.T By:  

/s/ Michael Grattendick

  Name:   Michael Grattendick   Title:   Trustee MID-ATLANTIC PATHOLOGY
SERVICES, INC. By:  

/s/ Michael Grattendick

  Name:   Michael Grattendick   Title:   Treasurer

 

Seventh Amendment to Financing

Agreement



--------------------------------------------------------------------------------

COLLATERAL AGENT AND

ADMINISTRATIVE AGENT:

CERBERUS BUSINESS FINANCE, LLC By:  

/s/ Eric Miller

  Name:   Eric Miller   Title:   Executive Vice President

 

Seventh Amendment to Financing

Agreement



--------------------------------------------------------------------------------

LENDERS: CERBERUS ASRS HOLDINGS LLC By:  

/s/ Eric Miller

Name:   Eric Miller Title:   Vice President CERBERUS LEVERED LOAN OPPORTUNITIES
FUND II, L.P. By:   Cerberus Levered Opportunities II GP, LLC Its:   General
Partner By:  

/s/ Eric Miller

Name:   Eric Miller Title:   Senior Managing Director CERBERUS NJ CREDIT
OPPORTUNITIES FUND, L.P. By:   Cerberus NJ Credit Opportunities GP, LLC Its:  
General Partner By:  

/s/ Eric Miller

Name:   Eric Miller Title:   Senior Managing Director CERBERUS ICQ LEVERED LOAN
OPPORTUNITIES FUND, L.P. By:   Cerberus ICQ Levered Opportunities GP, LLC Its:  
General Partner By:  

/s/ Eric Miller

Name:   Eric Miller Title:   Senior Managing Director

 

Seventh Amendment to Financing

Agreement



--------------------------------------------------------------------------------

CERBERUS ICQ LEVERED LLC By:  

/s/ Eric Miller

Name:   Eric Miller Title:   Vice President CERBERUS ONSHORE II CLO LLC By:  

/s/ Eric Miller

Name:   Eric Miller Title:   Vice President CERBERUS ONSHORE LEVERED II LLC By:
 

/s/ Eric Miller

Name:   Eric Miller Title:   Vice President CERBERUS ASRS FUNDING LLC By:  

/s/ Eric Miller

Name:   Eric Miller Title:   Vice President CERBERUS N-1 FUNDING LLC By:  

/s/ Eric Miller

Name:   Eric Miller Title:   Vice President CERBERUS KRS LEVERED LLC By:  

/s/ Eric Miller

Name:   Eric Miller Title:   Vice President

 

Seventh Amendment to Financing

Agreement



--------------------------------------------------------------------------------

CERBERUS OFFSHORE LEVERED II LP By:   COL II GP Inc. Its:   General Partner By:
 

/s/ Eric Miller

Name:   Eric Miller Title:   Vice President CERBERUS AUS LEVERED II LP By:   CAL
II GP LLC Its:   General Partner By:  

/s/ Eric Miller

Name:   Eric Miller Title:   Vice President CERBERUS SWC LEVERED LP By:  
Cerberus SL GP LLC Its:   General Partner By:  

/s/ Eric Miller

Name:   Eric Miller Title:   Vice President CERBERUS ONSHORE II CLO-2 LLC By:  

/s/ Eric Miller

Name:   Eric Miller Title:   Vice President CERBERUS KRS LEVERED LOAN
OPPORTUNITIES FUND, L.P. By:   Cerberus KRS Levered Opportunities GP, LLC Its:  
General Partner By:  

/s/ Eric Miller

Name:   Eric Miller Title:   Senior Managing Director

 

Seventh Amendment to Financing

Agreement



--------------------------------------------------------------------------------

CERBERUS OFFSHORE LEVERED LOAN OPPORTUNITIES MASTER FUND II, L.P. By:   Cerberus
Levered Opportunities Master Fund II GP, LLC Its:   General Partner By:  

/s/ Eric Miller

Name:   Eric Miller Title:   Senior Managing Director CERBERUS AUS LEVERED
HOLDINGS LP By:   CAL I GP Holdings LLC Its:   General Partner By:  

/s/ Eric Miller

Name:   Eric Miller Title:   Senior Managing Director CERBERUS SWC LEVERED LOAN
OPPORTUNITIES MASTER FUND, L.P. By:   Cerberus SWC Levered Opportunities GP, LLC
Its:   General Partner By:  

/s/ Eric Miller

Name:   Eric Miller Title:   Senior Managing Director CERBERUS LOAN FUNDING XV
L.P. By:   Cerberus ICQ GP, LLC Its:   General Partner By:  

/s/ Eric Miller

Name:   Eric Miller Title:   Senior Managing Director CERBERUS SWC LEVERED II
LLC By:  

/s/ Eric Miller

Name:   Eric Miller Title:   Vice President

 

Seventh Amendment to Financing

Agreement



--------------------------------------------------------------------------------

SHP CAPITAL SOLUTIONS FUND L.P. By:   Allianz Global Investors U.S. LLC, as
Manager By:  

/s/ Michael Zupor

Name:   Michael Zupor Title:   Authorized Person

 

Seventh Amendment to Financing

Agreement



--------------------------------------------------------------------------------

CRESTLINE SPECIALTY LENDING, L.P.

By:

 

Crestline Management, L.P., its Investment Manager

By:

 

Crestline Investors, Inc., its General Partner

By:

 

/s/ Caroline A. Cooley

Name:

 

Caroline A. Cooley

Title:

 

Vice President

 

CSL FUNDING, L.P.

By:

 

Crestline Management, L.P., its Investment Manager

By:

 

Crestline Investors, Inc., its General Partner

By:

 

/s/ Caroline A. Cooley

Name:

 

Caroline A. Cooley

Title:

 

Vice President

 

Seventh Amendment to Financing

Agreement



--------------------------------------------------------------------------------

FORTRESS CREDIT OPPORTUNITIES V CLO LIMITED By:   FCO V CLO CM LLC, its
collateral manager By:  

/s/ Jason Meyer

Name:   Jason Meyer Title:   Authorized Signatory FORTRESS CREDIT OPPORTUNITIES
III CLO LP By:   FCO III CLO GP LLC, its General Partner By:  

/s/ Jason Meyer

Name:   Jason Meyer Title:   Authorized Signatory FORTRESS CREDIT BSL LIMITED
By:   FC BSL CM LLC, its collateral manager By:  

/s/ Jason Meyer

Name:   Jason Meyer Title:   Authorized Signatory DRAWBRIDGE SPECIAL
OPPORTUNITIES FUND LP

By:

 

Drawbridge Special Opportunities GP LLC,

its general partner

By:  

/s/ Jason Meyer

Name:   Jason Meyer Title:   Authorized Signatory FORTRESS CREDIT OPPORTUNITIES
VII CLO LP

By:

  FCO VII CLO CM LLC, its collateral manager By:  

/s/ Jason Meyer

Name:   Jason Meyer Title:   Authorized Signatory DBDB FUNDING LLC By:  

/s/ Jason Meyer

Name:   Jason Meyer Title:   Authorized Signatory

 

Seventh Amendment to Financing

Agreement



--------------------------------------------------------------------------------

GARRISON FUNDING 2016-2 LTD. By:   Garrison Capital Inc., its Collateral Manager
By:   Garrison Capital Advisers LLC, its Investment Adviser By:  

/s/ Michael Butler

Name:   Michael Butler Title:   Secretary GARRISON MIDDLE MARKET II LP By:  
Garrison Middle Market II GP LLC, as Collateral Manager By:  

/s/ Michael Butler

Name:   Michael Butler Title:   Secretary GMMF FUNDING LLC By:  

/s/ Michael Butler

Name:   Michael Butler Title:   Secretary